Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-0739)

Complainant
v.

Q Superette K, Inc. / Soudabeh Khalili
d/b/a Q Superette,

Respondent.
Docket No. C-14-1247
Decision No. CR3405

Date: October 6, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Q Superette K, Inc. / Soudabeh Khalili d/b/a Q Superette, at
3519 West Colfax Avenue, Denver, Colorado 80204, and by filing a copy of the
complaint with the Food and Drug Administration’s (FDA) Division of Dockets
Management. The complaint alleges that Q Superette impermissibly sold cigarettes to
minors and failed to verify, by means of photo identification containing a date of birth,
that the purchasers were 18 years of age or older, thereby violating the Federal Food,
Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing regulations,
21 C.F.R. pt. 1140. CTP seeks to impose a $500 civil money penalty against Respondent
Q Superette.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on June 4, 2014, CTP served the
complaint on Respondent Q Superette by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Though CTP served Respondent Q Superette with the complaint on June 4, 2014, it did
not file proof of service with the Civil Remedies Division until August 8, 2014. Upon
receiving CTP’s proof of service more than two months after CTP served the
Respondent, I granted Respondent an extension of time in which to file an answer and
issued an Initial Order Establishing Procedures. Respondent Q Superette has not filed an
answer within the time I provided, nor has it requested an extension of time within which
to file an answer. Pursuant to 21 C.F.R. § 17.11, I assume that the facts alleged in the
complaint (but not its conclusory statements) are true. Specifically:

e At approximately 7:16 p.m. on June 25, 2013, at Respondent’s business
establishment, 3519 West Colfax Avenue, Denver, Colorado 80204, an FDA-
commissioned inspector observed Respondent’s staff selling a package of Camel
Blue cigarettes to a person younger than 18 years of age. The inspector also
observed that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older;

e Ina warning letter issued July 25, 2013, CTP informed Respondent of the
inspector’s June 25, 2013 observations, and that such actions violate federal law,
21 CFR. § 1140.14(a) and (b)(1). The letter further warned that Respondent’s
failure to correct its violations could result in a civil money penalty or other
regulatory action;

e At approximately 4:57 p.m. on January 10, 2014, at Respondent’s business
establishment, 3519 West Colfax Avenue, Denver, Colorado 80204, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Camel Blue cigarettes to a person younger than 18 years of age. The inspectors
also documented that staff failed to verify, by means of photographic identification
containing a date of birth, that the purchaser was 18 years of age or older.

These facts establish Respondent Q Superette’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 USC. § 387£(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 CFR. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387£(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F R.

§ 1140.14(a), no retailer may sell cigarettes to any person younger than 18 years of age.
Under 21 C.F.R. § 1140.14(b)(1), retailers must verify, by means of photographic
identification containing a purchaser’s date of birth, that no cigarette purchasers are
younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Q Superette K, Inc. / Soudabeh Khalili d/b/a Q Superette. Pursuant to 21 C.F.R.

§ 17.11 (6), this order becomes final and binding upon both parties after 30 days of the
date of its issuance.

/s/
Catherine Ravinski
Administrative Law Judge

